*379ORDER
PER CURIAM.
Dionn Taylor (“Movant”) appeals from the motion court’s denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant’s sole argument is the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief because his guilty plea was entered in an unknowing, involuntary, and unintelligent manner in that his attorney was ineffective by misinforming Mov-ant that he would be eligible for parole after completing 40% of his sentence rather than the statutory minimum of 85%.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).